OPINION — AG — **** ALCOHOLIC BEVERAGE CONTROL BOARD — RECTIFIER **** (1) THE OKLAHOMA ALCOHOLIC BEVERAGE ACT AUTHORIZES THE ISSUANCE OF A RECTIFIER'S LICENSE TO A CORPORATION. (2) THE HOLDER OF A RECTIFIER'S LICENSE IS NOT AUTHORIZED TO SELL SPIRITS AND WINES WHICH HE HAS NOT RECTIFIED UNLESS HE PURCHASES SAME FROM A LICENSED MANUFACTURER IN THIS STATE. (3) TITLE 37 Ohio St. 1961 524 [37-524](D), DOES NOT PROHIBIT THE HOLDER OF A RECTIFIER'S LICENSE FROM PURCHASING ALCOHOLIC BEVERAGE FROM NONRESIDENTS WHO DO NOT HOLD AN OKLAHOMA NONRESIDENT SELLER'S LICENSE. (4) A PERSON WHO OWNS THE EXCLUSIVE RIGHT TO SELL IN OKLAHOMA PRODUCTS BEARING CERTAIN BRAND OR TRADE NAME LABEL OWNS THE LABELS FOR THE PURPOSE OF REGISTERING THEM UNDER THE PROVISIONS OF 37 Ohio St. 1969 Supp., 573 [37-573]  CITE: ARTICLE XXVII, SECTION 10, 37 Ohio St. 1961 506 [37-506](15), 37 Ohio St. 1961 521 [37-521], 37 Ohio St. 1961 525 [37-525] (JOHN C. HOWARD)